                                 Case 4:16-cv-05314-JST Document 254-5 Filed 03/13/19 Page 1 of 10
                        


                   

                   
                                                                         
                   
                                                                         
                   
                                                                         
                   
                                                                         
                   
                                                                         
                   
                                                                         
                   
                                                                         
                   
                                                                         
                 
                                                                         
                                                       'HIHQGDQW([KLELW&
                                                             >'HQJ'HSRVLWLRQ@

                                                                      

                                    5HGDFWHG9HUVLRQRI'RFXPHQW6RXJKWWREH6HDOHG
                                                            
                                               
                 

                 

                 

                 

                 

                 

                 

                 

                 

                 

                 

                 
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                                   

                            
Case 4:16-cv-05314-JST Document 254-5 Filed 03/13/19 Page 2 of 10




    ,QUH7ZLWWHU,QF6HFXULWLHV/LWLJDWLRQ




             9LGHRWDSHG'HSRVLWLRQRI
                     .(11(7+'(1*
                   'HFHPEHU
Case 4:16-cv-05314-JST Document 254-5 Filed 03/13/19 Page 3 of 10


.HQQHWK'HQJ                                 ,QUH7ZLWWHU,QF6HFXULWLHV/LWLJDWLRQ




                                                                           3DJH
                              ZZZDSWXV&5FRP                                         YVer1f
Case 4:16-cv-05314-JST Document 254-5 Filed 03/13/19 Page 4 of 10


.HQQHWK'HQJ                                 ,QUH7ZLWWHU,QF6HFXULWLHV/LWLJDWLRQ




                                                                           3DJH
                              ZZZDSWXV&5FRP                                         YVer1f
Case 4:16-cv-05314-JST Document 254-5 Filed 03/13/19 Page 5 of 10


.HQQHWK'HQJ                                 ,QUH7ZLWWHU,QF6HFXULWLHV/LWLJDWLRQ




                                                                           3DJH
                              ZZZDSWXV&5FRP                                         YVer1f
Case 4:16-cv-05314-JST Document 254-5 Filed 03/13/19 Page 6 of 10
Case 4:16-cv-05314-JST Document 254-5 Filed 03/13/19 Page 7 of 10
Case 4:16-cv-05314-JST Document 254-5 Filed 03/13/19 Page 8 of 10


.HQQHWK'HQJ                                 ,QUH7ZLWWHU,QF6HFXULWLHV/LWLJDWLRQ




                                                                           3DJH
                              ZZZDSWXV&5FRP                                         YVer1f
Case 4:16-cv-05314-JST Document 254-5 Filed 03/13/19 Page 9 of 10


.HQQHWK'HQJ                                 ,QUH7ZLWWHU,QF6HFXULWLHV/LWLJDWLRQ




                                                                           3DJH
                              ZZZDSWXV&5FRP                                         YVer1f
  Case 4:16-cv-05314-JST Document 254-5 Filed 03/13/19 Page 10 of 10


   .HQQHWK'HQJ                                ,QUH7ZLWWHU,QF6HFXULWLHV/LWLJDWLRQ

·1· · STATE OF CALIFORNIA· · · )
· · · · · · · · · · · · · · · ·) ss.
·2· · COUNTY OF LOS ANGELES· · )

·3· · · ·I, NIKKI ROY, Certified Shorthand Reporter,

·4· · certificate number 3052, for the State of

·5· · California, hereby certify:

·6· · · · ·The foregoing proceedings were taken before me

·7· · at the time and place therein set forth, at which

·8· · time the deponent was placed under oath by me;

·9· · · · ·The testimony of the deponent and all

10· · objections at the time of the examination were

11· · recorded stenographically by me and were thereafter

12· · transcribed;

13· · · · ·The foregoing transcript is a true and correct

14· · transcript of my shorthand notes so taken;

15· · · · ·I further certify that I am neither counsel for

16· · nor related to any party to said action nor in any

17· · way interested in the outcome thereof.

18· · · · ·Further, that if the foregoing pertains to the

19· · original transcript of a deposition in a federal case,

20· · before completion of the proceedings, review of the

21· transcript [X] was [ ] was not requested.

22· · · · ·In witness whereof I have hereunto subscribed

23· · my name this 17th day of December, 2018.

24· · · · · · · · · ·________________________________

25· · · · · · · · · ·NIKKI ROY, CSR No. 3052


                                                                             3DJH
                                ZZZDSWXV&5FRP
